Title: To Benjamin Franklin from the Abbé André Morellet, [24 February 1783]
From: Morellet, abbé André
To: Franklin, Benjamin


Cher et respectable amilundi. [February 24, 1783]
Vous m’avez promis que vous me donneriéhés moi avec mr. le chevalier de chatelux. Vous devez cette complaisance (car c’en est une) à son amitié à la mienne et aux desirs de toute ma petite famille. Il faut absolument que vous me donnies ou samedi ou lundi de la semaine prochaine et que vous me fassies savoir votre reponse demain matin en venant à paris, ou plutot encore si vous le pouves. Consultés votre cher fils qui sait mieux que vous si vous etes libre ou non car vous voyes bien qu’après vous etre affranchi vous et toute votre patrie de la tyrannie brittanique il vous reste encore celles que l’indiscretion francoise vous impose. Je vous enverrai demain chés mr. de maillebois la copie de la traduction du discours de mylord dont vous feres l’usage que vous jugeres convenable. Si vous n’aves pas pû me repondre plutot sur le choix du jour vous voudres bien faire la reponse au porteur qui vous remettra le papier. Je n’ai pas besoin de dire que si les plaisirs de mr. franklin le fils l’emportoient ce jour là à quelque bal et l’empechoient de venir avec vous il nous feroit un mortel chagrin. Je vous prie de recevoir les assurances de mon tendre et respectueux attachement pour la vie.
L’abbé Morellet
tout consideré je vous envoie un exprés afin d’avoir la réponse tout de suite choisisses du samedi ou du lundi
 
Addressed: à Monsieur / Monsieur Franklin / ministre plenipotentiaire des etats / unis / à Passy.
Notation: L’abbè Morellet
